Citation Nr: 1706520	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  10-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right upper extremity weakness.

2.  Entitlement to service connection for left upper extremity weakness.

3.  Entitlement to service connection bilateral hearing loss.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for a right foot disorder.

7.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to May 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran initiated an appeal with regard to the claims for service connection for hyperthyroidism and hepatitis C.  In an October 2009 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for both disabilities.  As the October 2009 rating decision represents a full grant of the benefits sought with respect to those issues, there no longer remains an error of fact or law with regard to those issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In September 2013, the AOJ issued a rating decision that denied the Veteran's claim for service connection for a neck disorder, a left knee disorder, a right foot disorder, and left foot disorder.  Thereafter, the Veteran filed a notice of disagreement in September 2014; however, as will be discussed further below, a statement of the case has not been provided as to that issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regard to the claims for service connection for right upper weakness, left upper extremity weakness, and bilateral hearing loss, the Board notes that, in June 2010, the Veteran's representative indicated that he wanted a Decision Review Officer (DRO) hearing at the RO.  To date, he has not been afforded a DRO hearing, and a remand is required.

With regard to the remaining issues, following a September 2013 rating decision that denied the Veteran's claims for service connection for a neck disorder, a left knee disorder, a right foot disorder, and left foot disorder, the Veteran filed notice of disagreement with that decision in September 2014.  To date, a statement of the case has not been issued.  

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for the issuance of a statement of the case on this is necessary.  Manlincon, supra.  However, this issue will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a statement of the case concerning his claims of entitlement to service connection for a neck disorder, a left knee disorder, a right foot disorder, and left foot disorder.

Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the statement of the case to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to the statement of the case, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

2.  Schedule the Veteran for a hearing before a DRO.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board to schedule him for a Central Office hearing and for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




	(CONTINUED ON NEXT PAGE)
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




